THE defendant in error, plaintiff below, had judgment for $814.70, including interest, in an action for damages for the conversion of a Galleon sand screen, which was rented to the defendant Collier by the plaintiff company. In addition to a general denial the defendant filed a supplemental answer, alleging a settlement agreement between the plaintiff and defendant, and that the defendant had fulfilled and carried out that agreement on his part. Defendant's witness, Ireland, testified that a definite agreement was made. Plaintiff's witness, Bate, flatly *Page 264 
contradicted the testimony of Ireland. On the trial the conversion of the screen was conceded and is not a matter of controversy here.
The questions raised here are solely questions of fact. The trial court found the issues in favor of the plaintiff, and that the value of the screen was $700 and that the conversion occurred on December 13, 1924, and allowed interest from that date.
After a careful reading of the record, we are convinced that there is ample testimony to sustain the findings of the trial court. We cannot disturb the findings of the trial court on conflicting evidence.
Judgment affirmed.